Hopkins, J.
Defendant, a licensed physician, has been convicted of 10 counts of forgery in the third degree for having falsely made and uttered five prescriptions in violation of section 889-b of the Penal Law which provides that: “ A person who shall falsely make, alter, forge or counterfeit a doctor’s prescription, or utter the same, shall be guilty of forgery in the third degree.”
Each of the prescription forms at bar sets forth the defendant’s name, address, telephone and narcotic registry numbers, *96and blank lines for the addition of the name and address of the patient for whom the prescription is ostensibly written. On four of these forms defendant inscribed the name and address of a deceased patient and, on the fifth, defendant inscribed a fictitious patient’s name. Bach prescription form, signed by the defendant, called for the dispensing of a narcotic drug. He thereafter presented the five prescriptions at various pharmacies in Queens County, received the narcotic drugs prescribed, and transmitted or administered the drugs to an addict whose idéntity, as the recipient of the drugs, defendant intended to conceal.
Defendant argues that, notwithstanding his deceptive purpose in writing the names of deceased or fictitious patients, the prescriptions could not have been falsely made since he in fact executed them. He characterizes his writing of false names as only the making of false statements of fact, and he contends that writings containing false statements of fact are not forgeries. He further contends that the purpose of section 889-b of the Penal Law is to discourage the forgery of doctor’s prescriptions by persons who are not licensed physicians. Because the statute’s unambiguous language and plain purpose do not require that it be so narrowly construed, we consider only whether the prescriptions at bar were falsely made.
A prescription is a physician’s written order for the preparation and use of a medicine by a patient (Webster’s Unabridged Dictionary [3d ed.]; Public Health Law, § 3301, subds. 31, 32). If on his prescription form a physician inscribes the name of a person other than the person for whom the prescription is in fact written, the prescription cannot be said to be genuine. In its character as a prescription, it does not represent the reality of which it purports to be an embodiment. Thus, a physician’s inscription of a deceased or fictitious patient’s name on his prescription form constitutes more than the making of a false statement of fact. If he so executes his prescription form in order to defraud, his conduct falls within the interdiction of the statute (Penal Law, § 889-b). He has contrived a counterfeit document, valid on its face and having legal effect, for the purpose of defrauding another (United States v. Tommasello, 160 F. 2d 348; see International Union Bank v. National Sur. Co., 245 N. Y. 368, 372; People v. Filkin, 83 App. Div. 589, affd. 176 N. Y. 548; 2 Wharton, Criminal Law [1957], §§ 628, 634; 2 Bishop, Criminal Law [9th ed.], §§ 584, 585; 23 Am. Jur., Forgery, § 8).
The judgment of conviction should therefore be aErmed.